
	
		I
		111th CONGRESS
		1st Session
		H. R. 4134
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Clay (for
			 himself, Ms. Clarke,
			 Mr. Grijalva,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Ms. Norton,
			 Ms. Corrine Brown of Florida, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require companies submitting offers to the Government
		  for Federal contracts to include subcontracting agreements with the offers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Subcontractor Fairness Act of
			 2009.
		2.Requirement for
			 subcontracting agreements to be included with offers for Government
			 contracts
			(a)Civilian agency
			 contractsTitle III of the
			 Federal Property and Administrative Services Act of 1949 is amended by
			 inserting after section 303M the following new section:
				
					303N.Requirement
				for subcontracting agreements
						(a)In
				generalEach solicitation for
				competitive proposals for the procurement of property or services in an amount
				greater than $550,000, or for construction in an amount greater than
				$1,000,000, made by an executive agency shall provide that any offeror
				submitting a proposal in response to the solicitation shall enter into a
				subcontracting agreement that meets the requirements of subsection (b) for each
				subcontract expected to be awarded by the offeror in the performance of the
				contract.
						(b)Subcontracting
				agreement requirementsEach subcontracting agreement required by
				subsection (a) shall—
							(1)provide that, if
				the offeror is awarded the prime contract by the executive agency, the
				subcontracting agreement will become a valid subcontract between the offeror
				and the subcontractor upon award of the prime contract; and
							(2)include the
				following with respect to the subcontract concerned:
								(A)The identity of
				the subcontractor.
								(B)The scope of work
				to be performed under the subcontract.
								(C)The dollar amount
				of the subcontract.
								(c)Copy of
				agreementA copy of each subcontracting agreement required by
				subsection (a) shall be included in any competitive proposal submitted in
				response to a solicitation described in that
				subsection.
						.
			(b)Defense
			 contracts
				(1)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by inserting after section 2305a the following new section:
					
						2305b.Requirement
				for subcontracting agreements
							(a)In
				generalEach solicitation for
				competitive proposals for the procurement of property or services in an amount
				greater than $550,000, or for construction in an amount greater than
				$1,000,000, made by the head of an agency shall provide that any offeror
				submitting a proposal in response to the solicitation shall enter into a
				subcontracting agreement that meets the requirements of subsection (b) for each
				subcontract expected to be awarded by the offeror in the performance of the
				contract.
							(b)Subcontracting
				agreement requirementsEach subcontracting agreement required by
				subsection (a) shall—
								(1)provide that, if
				the offeror is awarded the prime contract by the agency, the subcontracting
				agreement will become a valid subcontract between the offeror and the
				subcontractor upon award of the prime contract; and
								(2)include the
				following with respect to the subcontract concerned:
									(A)The identity of
				the subcontractor.
									(B)The scope of work
				to be performed under the subcontract.
									(C)The dollar amount
				of the subcontract.
									(c)Copy of
				agreementA copy of each subcontracting agreement required by
				subsection (a) shall be included in any competitive proposal submitted in
				response to a solicitation described in that
				subsection.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							2305b. Requirement for subcontracting
				agreements.
						
						.
				(c)Effective
			 dateSection 303N of the
			 Federal Property and Administrative Services Act of 1949 and section 2305b of
			 title 10, United States Code, as added by subsections (a) and (b),
			 respectively, shall apply with respect to contracts entered into after the date
			 occurring 60 days after the date of the enactment of this Act.
			
